


Exhibit 10.27

 

PAT CANYON MINERAL LEASE

 

THIS PAT CANYON MINERAL LEASE (hereinafter “Lease”) is made and entered into on
the 25th day of May 2004, “Effective Date” by and between Bertha C. Johnson,
Trustee of The Lyle F. Campbell Trust under an Agreement of Trust dated
August 5, 1986 and amended on May 21, 1987, August 19, 1987, April 19, 1991, and
May 19, 1998, and Julian E. Simpson and Jean C. Simpson, husband and wife,
hereinafter called “Lessor” and Nevada Pacific Gold (US), Inc., a Nevada
corporation, hereinafter called “Lessee.”

 

RECITALS

 

NOW, THEREFORE, in consideration of the mutual benefits to be enjoyed by Lessor
and Lessee pursuant to this Lease, Lessor and Lessee hereby agree as follows:

 

WITNESSETH:

 

1.                                       Grant Reservation.  Lessor, for and in
consideration of the royalties hereinafter reserved and of the agreements of
Lessee herein contained, to the extent vested with legal right to do so, hereby
grants, demises, leases and lets exclusively unto Lessee, except for Lessor’s
right of inspection, the properties owned by Lessor or in which Lessor has an
interest, all as more particularly described in Exhibit “A” attached hereto and
made a part hereof, and any additions thereto under Article 8 (hereinafter
called “Pat Canyon Mineral Prospect”), for the purpose of, including, but not
limited to, surveying, sampling, investigating, exploring for, prospecting for,
drilling for, developing, mining by any method (whether or not now known and
including, but not limited to, open pit, strip, underground and solution
methods), producing, saving, taking, milling, treating, transporting,
stockpiling, handling and marketing all minerals or any valuable products of any
nature whatsoever in, on or under the Pat Canyon Mineral Prospect, including,
but not limited to, any ores, concentrates, dore ingots, bullion, carbon,
precipitates, slag or any other material produced from the Pat Canyon Mineral
Prospect which contain any recoverable valuable product of any nature, but
excluding oil, gas, hydrocarbons and geothermal resources (hereinafter called
“Leased Substances”), together with all of Lessor’s rights, privileges, water
rights (if any) and easements (if any) useful for Lessee’s operations hereunder
on the Pat Canyon Mineral Prospect and adjacent lands, including, but not
limited to, the rights to look for, test, work, mine, excavate, raise, clean,
stockpile on the Pat Canyon Mineral Prospect only, carry away and sell Leased
Substances, to excavate pits, to sink shafts, make, use and occupy openings,
adits, tunnels, raises, rooms, stapes, slopes,

 

--------------------------------------------------------------------------------


 

winzes and underground passages (now existing or hereafter opened), strip seams,
lodes, veins and beds, and erect, use and maintain on the Pat Canyon Mineral
Prospect such buildings, tipples, headframes, refineries, gasification plants,
power plants, engines, machinery, appliances, devices, walls, wells, presently
appurtenant (if any) or newly established water rights, roadways, housing,
railroad tracks, shops, ditches, dams, ponds, reservoirs, pipes, power
communication lines and, without limitation except as may be required by duly
authorized regulatory agencies or government, all other necessary structures and
facilities (hereinafter “Improvements”).  From time to time, Lessee may relocate
all or any part of said Improvements as Lessee may deem desirable or necessary
in its operations on the Pat Canyon Mineral Prospect.  Provided, however, that
Lessor shall be notified in writing by certified or registered mail of Lessee’s
intention to make such relocation at least twenty (20) days prior to commencing
such relocation unless an emergency condition exists.

 

There is reserved to the Lessor the right, subject to governmental approval, to
a mutually acceptable reasonable portion of the surface on the Pat Canyon
Mineral Prospect for the purpose of locating an inspection station to exercise
Lessor’s rights hereunder.

 

2.                                       Term Rule Against Perpetuities and
Severability of Paragraphs.  Subject to the other provisions herein contained,
this Lease shall remain in force for a “Term” of ten (10) years from the
Effective Date hereof and renewable by Lessee in five (5) year increments
thereafter provided that there is production of one or more Leased Substances
from the Pat Canyon Mineral Prospect, or any operations permitted hereunder are
being conducted on the Pat Canyon Mineral Prospect at the time of renewal or
this Lease is continued in force by reason of any of the provisions hereof;
provided, however, the term of this Lease shall not exceed ninety-nine (99)
years in any event.  During any period of extension beyond the first ten
(10) years of the Term all of the terms and conditions of this Lease shall
remain in full force and effect.

 

The Term of this Lease is not intended to violate the Rule Against
Perpetuities.  In the event the Term of this Lease is determined to violate the
Rule Against Perpetuities by a Court of competent jurisdiction, the Term shall,
by this Article 2, be automatically reduced to the maximum number of years
determined to comply with the Rule Against Perpetuities.  Each of the Articles
in this Lease is severable from each of the other Articles in this Lease.  In
the event an Article in this Lease is determined to be invalid, void, or
unenforceable, then all remaining Articles shall remain in full force and
effect.  In the further event that this Article 2 is construed in such a manner
as to eliminate a definitive Term of this Lease, then the parties agree that the
Term shall be a reasonable period of time sufficient to accomplish the purposes
of this Lease.

 

2

--------------------------------------------------------------------------------


 

3.                                       Funds for Payment; Advance Minimum
Royalty; Royalty Credit; Amount of Royalties Paid; Dollar Equivalent.

 

A.                                   Payment Funds.  Any and all payments
required to be paid to Lessor pursuant to the terms of this Lease shall be made
in U.S. currency, or as in-kind payments in accord with Article 4, Production
Royalty.

 

B.                                     Advance Minimum Royalty.  Lessee shall
pay to Lessor Advance Minimum Royalties in the amounts and at the times listed
below; provided, however, that if this Lease is terminated prior to the due date
for the payment of any such Advance Minimum Royalty, Lessee shall have no
obligation to make any further Advance Minimum Royalty payments, the due dates
of which occur after such termination.

 

Due Date of Advance
Minimum Royalty Payment

 

Amount of Advance
Minimum Royalty Amount

 

 

 

 

 

On signing

 

$

10,000

 

Between January 1st and 5th of 2005

 

$

10,000

 

Between January 1st and 5th of 2006

 

$

20,000

 

Between January 1st and 5th of 2007

 

$

30,000

 

Between January 1st and 5th of 2008 and annually thereafter during the term of
the lease

 

The greater of $50,000 or the dollar equivalent of 130 ounces of gold

 

 

 

If this Lease is terminated for any reason, including but not limited to,
partial payment or nonpayment after thirty (30) days written notice as provided
in Article 6 at any time during the calendar year, Lessee shall be obligated to
pay the full amount of Advance Minimum Royalty as required to be paid in this
Article 3.B during the calendar year of the termination, and for any prior
calendar years during the term of this Lease for which Advance Minimum Royalty
has not been paid.

 

C.                                     Royalty Credit for Advance Minimum
Royalty Payments Paid.  All Advance Minimum Royalties paid by Lessee to Lessor
shall constitute prepayment of and advance against Production Royalties
thereafter accruing to Lessor under Article 4 during the term of this Lease. 
Within any one calendar year, Lessee may use one hundred percent (100%) of that
calendar year’s Advance Minimum Royalty payment as credit against Production
Royalties due Lessor within that calendar year.  If the total dollar amount of
Production Royalties due Lessor within that calendar year exceed the dollar
amount of the Advance Minimum Royalty payment due Lessor within that calendar
year, Lessee can credit all uncredited Advance Minimum Royalty payments made in
previous years against fifty percent (50%) of the Production Royalties due
Lessor within that calendar year.

 

3

--------------------------------------------------------------------------------


 

D.                                    Amount of Royalties Paid.  The royalties
payable by Lessee to Lessor under this Lease shall be the greater of either:

 

(1)                                  the Advance Minimum Royalty, as provided in
Article 3.B hereof; or

 

(2)                                  the Production Royalty determined in
accordance with Article 4 hereof less any credit under Article 3.C hereof.

 

E.                                      Dollar Equivalent.  For the purpose of
this Lease, the “U. S. Dollar Equivalent” referred to in Article 3 shall be for
gold that is at least ninety-nine and ninety-five-one-hundredths percent
(99.95%) pure, and shall be determined by the average of the London afternoon
fixing as published in the Wall Street Journal (or its recognized successor in
the publication of gold and silver quotations) for the third calendar quarter
preceding January 1 of the year in which the Advance Minimum Royalty payment is
due.  If, however, gold payment clauses are declared to be unenforceable or
violations of public policy, then the “U.S. Dollar Equivalent” shall be for
silver that is ninety-nine and nine-tenths percent (99.9%) pure.

 

The method of calculating the “Dollar Equivalent” for Advance Minimum Royalty
using silver shall be the same as that for calculating the “Dollar Equivalent”
using gold above in Article 3, using the appropriate base price for silver.

 

4.                                       Production Royalty: Stockpiling of
Leased Substances.  Lessee shall pay Lessor a royalty (“Production Royalty”) for
all Commercially Recoverable Valuable Produces) contained in the Leased
Substances sold or deemed sold from the Pat Canyon Mineral Prospect. 
Commercially Recoverable Valuable Produces) shall be defined, for the purposes
of this agreement, as any valuable produces) contained in Leased Substances
which are 1) sold to a buyer, 2) deemed sold by production of dore under this
Article 4, or 3) deemed sold per subsequent agreement to this Mineral Lease,
such as a commingling agreement.

 

Lessee shall pay Lessor a Production Royalty as follows:

 

Price of Gold

 

Percentage

 

Less than $300 per ounce

 

3.0% GPR

 

Between $300 and $400 per ounce

 

3-1/2% GPR

 

Greater than $400 per ounce

 

4% GPR

 

 

of the Dollar Value or Gross sales price of any commercially Recoverable
Valuable Product of gold, silver, platinum or palladium contained in Leased
Substances sold or deemed sold from the Pat Canyon Mineral Prospect and two
percent (2%) of the gross sales price of any other Commercially Recoverable
Valuable Product contained in Leased Substances sold or deemed sold from the Pat
Canyon Mineral

 

4

--------------------------------------------------------------------------------


 

Prospect.  The Production Royalty due Lessor shall be calculated, as applicable,
using the provisions of Articles 4.A(1), Article 4.A(2), or Article 4.A(3). 
Production Royalty shall be calculated on the amounts of Commercially
Recoverable Valuable Products contained in Leased Substances before any
deductions whatsoever excepting only the deduction for any royalty credit under
Article 3.C, and federal royalties based upon the production of Commercially
Recoverable Products.

 

4.A(1)                                       Whenever gold, silver, platinum or
palladium are recovered from Leased Substances in the form of dore ingots
produced from (1) minesite pours or (2) pours at custom recovery facilities
(which provide recovery services only and do not purchase the recovered
products), such pour will be a deemed sale and Lessee shall pay to Lessor a
Production Royalty as set out in Paragraph 4.  The Dollar Value of the ounces of
gold, silver, platinum or palladium (“Precious Metals”) contained in the dore
shall be calculated as described below.

 

The dollar value of any given Precious Metal produced in dore during a calendar
quarter shall be the average price per troy ounce of that Precious Metal for the
calendar quarter multiplied by the sum of troy ounces of the given Precious
Metal contained in dore produced during the calendar quarter as shown on the
Refiner’s Settlement documents pertaining to the dore.  Such average price is
defined as the arithmetic mean of the daily London afternoon fixing for the
calendar quarter.  If two or more dore bars produced from the Pat Canyon Mineral
Prospect are shipped together to the refinery and those dore bars are refined
together, resulting in one settlement, the Precious Metal price used to
determine the dollar value of the Production Royalty will be a weighted average,
and calculated as follows:

 

weighted average precious metal price =

v + v

 

 

1    2

 

 

w + w

 

1     2

 

where v equals the weight of each dore bar in Troy ounces (as determined from
samples of the dore collected prior to shipment to the refinery) multiplied by
the fineness, expressed as a decimal fraction, of that dore bar (as determined
from samples of me dore collected prior to shipment to the refinery) multiplied
by the cash base price per Troy ounce assigned to that dore bar, as defined
above, w is equal to the weight of each dore bar in Troy ounces (as determined
from samples of the dore collected prior to shipment to the refinery) multiplied
by the fineness of that dore bar (as determined from samples of the dore
collected prior to shipment to the refinery).

 

Lessee shall report to Lessor within five (5) days of a dore pour the date,
identification of the facilities used to pour, weight of the pour and
disposition of the dore pour.  Lessee shall deliver to Lessor a Dore Pour
Report, providing the information in the form shown below within five (5) days
of the dore pour.

 

5

--------------------------------------------------------------------------------


 

“DORE POUR REPORT”

 

 

Pour No.                       

 

Date:

 

 

 

Time:

 

 

 

Weight (ounces)

 

 

 

Pour Facility Location

 

 

 

1.     Source (property)

 

 

 

2.     Operator (Lessee)

 

 

 

3.     Owner

 

 

 

4.     Royalty (for example, 5% of gross sales price)

 

 

 

5.     Intended destination of dore (refinery or other facility as indicated)

 

 

NOTE;                                   within five (5) days of this pour date,
an exact copy (Xerox or carbon paper) will be sent by Express Mail to the Lyle
F. Campbell Trust, P. O. Box 7377, Reno, Nevada 89510.

 

 

Signature of refiner (person in charge of making pour)

 

Lettered name

 

Lettered title

 

 

 

 

 

Signature of person witnessing pour

 

Lettered name

 

Lettered title

 

 

4.A(2)               With the specific exceptions of Commercially Recoverable
Valuable Products of Gold, Silver, Platinum or Palladium contained in dore under
subsection 4.A(1) of this Agreement, Lessee shall pay a Production Royalty on
all Commercially Recoverable Valuable Products of Gold, Silver, Platinum or
Palladium contained in Leased Substances which are sold or deemed sold from the
Pat Canyon Mineral

 

6

--------------------------------------------------------------------------------


 

Prospect.  The Production Royalty under this subsection 4.A(2) shall be
calculated as the percentage of the gross sales price received by Lessee as
shown on the buyer’s settlement sheet as follows:

 

For gold, silver, platinum or palladium produced from the Property:

 

Price of Gold

 

Percentage

 

Less than $300 per ounce

 

3% GPR

 

Between $300 and $400 per ounce

 

3-1/2% GPR

 

Greater than $400 per ounce

 

4% GPR

 

 

 

 

 

 

For minerals other than gold, silver, platinum or palladium produced from the
Property:

 

 

 

Two percent (2.0%)

 

 

 

 

4.A(3)               Lessee shall pay a Production Royalty on all Commercially
Recoverable Valuable Products contained in Leased Substances, other than gold,
silver, platinum or palladium, which are sold or deemed sold from the Pat Canyon
Mineral Prospect.  The Production Royalty under this subsection 4.A(3) shall be
calculated on the gross sales price received by Lessee as shown on the buyer’s
settlement sheet using the percentages set out above.

 

4.B.                            In the event the United States or other public
authority imposes the payment of any new royalty on production from the Pat
Canyon Mineral Prospect, whether a gross, net smelter returns, net proceeds or
similar type of royalty, the dollar amount of such imposed royalty or, if
applicable, the gold, silver, platinum or palladium equivalent of such imposed
royalty shall be deducted from the Dollar Value of the ounces of gold, silver,
platinum and palladium contained in the dore under Section 4.A(1) or the buyer’s
settlement sheet under Section 4.A(2), as applicable, before the Production
Royalty is calculated.  In no event shall Lessor’s Production Royalty be reduced
below one percent (1%) of the Dollar Value of dore as calculated in accordance
with Article 4.A or gross sales price for Commercially Recoverable Valuable
Products of gold, silver, platinum or palladium removed, commingled or sold from
the Pat Canyon Mineral Prospect, as it would have been calculated without
deduction of any new Royalty by the United States or other public authority.

 

4.C.                            In addition to the Production Royalties payable
under Article 4.A, Lessee shall pay to Lessor as Production Royalty hereunder a
like percentage of the gross amount paid before any deductions whatsoever of any
bonus, subsidy, or similar payment or allowance made for whatever reason to
Lessee by any governmental agency, ore buyer or others with respect to any
production, transport or sale of

 

7

--------------------------------------------------------------------------------


 

Leased Substances hereunder.  Gains and losses experienced by Lessee from
speculative “Trading Activities” as described in 4.G are exempted from this
provision.

 

4.D.                           Payment of Production Royalty, other than
Production Royalty taken in kind by Lessor, shall be made by Lessee to Lessor
within one hundred fifty (150) days of minesite dore pour or within one hundred
twenty (120) days of delivery of Leased Substances to a third party, whichever
is earlier.  Each pour or delivery of materials to a third party shall be
identified in a statement with supporting documents attached sufficient for
calculation of contained Leased Substances and royalty in a format compatible
with industry standards.

 

Royalty from separate pours, deliveries and sales may be combined and paid
quarterly.  Such payment shall be accompanied by a summary “Quarterly Royalty
Statement” which clearly identifies the various components of the Royalty
Payment and their separate values together with the supporting documents (e.g.
pour reports, Refiner’s Settlement Sheets and statements, recovery facility
settlements, etc.).

 

4.E.                             Lessor shall have the right and option to take
Production Royalties in kind in the form in which Lessee sells such Leased
Substances.  On or before October 1st of each calendar year, Lessor shall give
Lessee written notice whether Lessor elects to take its Production Royalty in
land throughout the following calendar year.  If Lessor fails to give such
notice for the first calendar year in which it is eligible to take its
Production Royalty in kind, Lessor shall be deemed to have elected not to take
its Production Royalty in kind for that calendar year.  If Lessor fails to give
such notice by October 1st of any subsequent year, the election then in effect
will continue throughout the following calendar year.  Each election to take or
not to take its Production Royalty in kind shall remain in effect for calendar
year increments and that all persons or entities constituting the Lessor shall
be required to make the same election whether or not to take in kind.

 

If Lessee enters into an agreement for the sale of Leased Substances from the
Pat Canyon Mineral Prospect, it shall not include in such agreement sale of that
portion of the Leased Substances which Lessor has me right to take in kind,
without the prior written consent of Lessor.

 

If Lessor elects to take its Production Royalty in kind, and if Leased
Substances shipped to third parties include Lessor’s in kind share, such
shipment shall be shipped in the joint names of Lessor and Lessee in a manner
which identifies their respective interests.  Lessee shall make necessary prior
arrangements so that Lessor’s in-kind interest in the Leased Substances shipped
to a refiner shall be recognized by the refiner.  If Lessor elects to take its
Production Royalty in kind, Lessor shall bear all risks associated with taking
its Production Royalty in kind, and shall bear all additional costs incurred by
Lessee as a result of Lessor’s taking in kind, such as increased costs due to
separate pourings, storage, insurance, security, transportation and monitoring. 
Lessor shall have the right to inspect procedures used

 

8

--------------------------------------------------------------------------------


 

by Lessee to make payment in kind, and at its option, Lessor, or its agent,
shall have the right to be present to observe sampling and splitting procedures
and review all records and procedures related to division of Leased Substances
for the purpose of taking in kind.  Lessee shall have the right, exercisable in
its sole and exclusive discretion, to select its refinery.

 

In the event the purchaser of any of the Leased Substances produced and sold by
Lessee hereunder shall be owned or controlled by Lessee, the purchase
agreement(s) covering such Leased Substances shall be commercially fair and
shall provide that the price to be received by Lessee therefor shall be
commercially fair and shall not be less than the price currently received by
other sellers of Leased Substances of like quality and quantity who sell to the
nearest independent refinery or smelter in the market area where such Leased
Substances are ordinarily sold.  For the purpose of this Article 4, “owned and
controlled” shall mean that Lessee holds sufficient interest in the purchaser to
substantially direct its operations on a continuing basis.

 

4.F.                             Production Royalty payments (dollar or in-kind)
to Lessor shall be accompanied by a statement, including but not limited to,
smelter or refinery settlement sheets, agreements, invoices, or their
equivalent, showing in reasonable detail the computation and derivation of such
payment.  If Lessee provides the accounting to support royalty payments in a
columnar form, Lessee shall provide Lessor with a legend which explains the
meaning of the heading of each column and a sample of one of the royalty
calculations so Lessor can confirm Lessee’s royalty calculations.

 

Lessor shall have the legal right to monitor and confirm in an ongoing and
timely fashion that Lessee has kept correct and legible records in a minerlike
fashion of all matters related to timely Production Royalty payments under this
Lease.  Lessee acknowledges and agrees it will provide Lessor with copies of all
documentation reasonably necessary for the Lessor to verify accurate and timely
payment of Production Royalty by the Lessee.  Further, Lessee agrees it shall
provide Lessor the right at all reasonable times to make inspections upon five
(5) business days’ prior notice or with less notice at the option of the mine
manager of all of the Lessee’s facilities used in mineral production or
accounting for production under this Lease.  These inspections shall be allowed
as long as they are reasonably related to the Lessor’s purpose of verification
of accurate and timely payment under this Lease.

 

4.G.                            Lessee shall have the right to sell or refrain
from selling Commercially Recoverable Valuable Products in any manner it may
elect.  Lessee shall have the right to engage in forward sales, future trading
or commodity options trading and other price hedging, price protection, gold and
silver loans, financing and speculative arrangements which may involve the
possible delivery of Commercially Recoverable Valuable Products but does not
result in the actual sale and delivery of Commercially Recoverable Valuable
Products (“Trading Activities”).  Lessee’s trading activities shall not include
any part of Lessor’s share of production or serve to defer or postpone payment
of Lessor’s production

 

9

--------------------------------------------------------------------------------


 

royalties.  Lessor acknowledges that the proceeds of Trading Activities shall
not be considered part of or included in the amounts paid to Lessor for the
purpose of determining the production royalties and Lessor shall not be entitled
to participate in the proceeds, or be obligated to share in any losses generated
by any Trading Activities.

 

4.H.                           Lessee may stockpile Leased Substances on the Pat
Canyon Mineral Prospect only after giving Lessor notice of Lessee’s intention to
do so, which notice shall specify the date such stockpiling is to commence and
the proposed location of the stockpile on the Lessor’s property.  Stockpiling of
Leased Substances in locations other than on the Pat Canyon Mineral Prospect is
prohibited without Lessor’s written consent.  For the purposes of this Agreement
“stockpile” shall mean storage of mined Leased Substances containing valuable
product(s) at or in excess of Lessee’s operating process cutoff grade for that
product which is metallurgically amenable to the process in use by Lessee in
association with the Pat Canyon Mineral Prospect.  Lessee shall keep full,
complete and minerlike records of the grade and quantity of Leased Substances so
stockpiled, and Lessee shall provide such information to Lessor within thirty
(30) days of determining such information.

 

5.                                       Committed Work Expenditures and Work
Requirement.

 

5.A.                          Work Requirement.  In order to keep this Lease in
effect, Lessee shall be required to perform yearly work expenditures in each
year for exploration, development and mining of the Pat Canyon Mineral Prospect
as described below.  The yearly work expenditure items qualified as fulfilling
the work requirement shall be limited to all costs incurred in actual work on
the Pat Canyon Mineral Prospect in drilling, trenching, excavation, mining road
building, surveying, mapping, and geological, geochemical and geophysical
programs conducted on the Pat Canyon Mineral Prospect; all permitting costs,
engineering, feasibility related costs and all reclamation costs, as well as
assaying and metallurgical testing of ores extracted from the Pat Canyon Mineral
Prospect which may be conducted at appropriate facilities off the Pat Canyon
Mineral Prospect.  Expenditures shall include wages and salaries paid to
engineers, geologists, laborers and technicians for the actual time spent in
exploration, development and mining of the Pat Canyon Mineral Prospect.  Direct
overhead, such as lodging, meals and travel expenses (but expressly excluding
any charge for office or administrative expenses) shall be limited to ten
percent (10%) of the yearly work requirement.

 

Lessee shall fully comply with 43 C.F.R. Sec. 3809 regulations (Surface
Management of Public Lands under the U.S. Mining Laws) or with 36 C.F.R. Sec.
228 (regulations concerning use of the surface of Forest Service Lands) and any
amendments or revisions thereto.  In the event assessment work requirements are
reinstated, Lessee shall submit an exploration plan, if required, on a date
which will give the Bureau of Land Management or Forest Service sufficient time
for Lessee to execute such plan and satisfy the yearly work requirement.

 

10

--------------------------------------------------------------------------------


 

In the event assessment work requirements are reinstated, if Lessee fails to
gain Bureau of Land Management or Forest Service approval for any work plan, it
shall be excused from expenditures for that portion of that year’s work
requirement which is disapproved, it being understood and agreed that any
portion of the yearly work requirement which is not expended because of Bureau
of Land Management or Forest Service disapproval shall be added to the
succeeding year’s annual work requirement It is further mutually understood and
agreed that annual assessment work requirements shall not be so excused unless
permission to defer annual assessment work requirements has been granted to
Lessee by the (Bureau of Land Management or other) appropriate government
agency, in which case Lessee shall file all documents required to maintain the
Pat Canyon Mineral Prospect in good standing with the county and the Bureau of
Land Management prior to August 31 of each year and provide Lessor with proof of
such filing prior to November 1st of each year.

 

MINIMUM YEARLY WORK EXPENDITURES

 

Work Year
Work Expenditures

 

Annual Required
Work Expenditures

 

 

 

 

 

On or before January 1, 2005

 

$

50,000

 

On or before January 1, 2006

 

$

50,000

 

On or before January 1, 2007

 

$

50,000

 

On or before January 1, 2008

 

$

50,000

 

On or before January 1, 2009 and annually thereafter until the commencement of
mining on the property

 

$

50,000

 

After commencement of commercial production

 

No exploration expenditures required

 

 

All Required Work Expenditures are to be spent annually and must always include
all fees and claim maintenance costs at a minimum.  If funds are expended in
excess of the annual Work Expenditures, funds in excess of the fees and claim
maintenance costs may be credited to subsequent Required Work Expenditures,
provided, however, annual claim maintenance fees and costs shall always be paid
by Lessee.

 

On or before March 1st of each year that this Lease is in effect and the first
year subsequent to termination, Lessee shall provide Lessor with an organized,
legible written narrative report, including table of contents and list of any
exhibits to the report, which describes the operations conducted on the Pat
Canyon Mineral Prospect during the prior calendar year.  With the report shall
be furnished legible true copies of all reports and records made for the Pat
Canyon Mineral Prospect, including, but not limited to, lithologic drilling logs
and assays, maps, cross-sections, assays, metallurgical tests, ore reserve
calculations and geological reports pertaining to the Pat Canyon Mineral
Prospect.  Records shall include computer data files, if any, and instructions
to recover them, in addition to but not as replacements for

 

11

--------------------------------------------------------------------------------


 

other reports and records.  The report shall include a legend for all symbols
used on maps, cross-sections, drill logs, columnar presentations, and any other
form of document which requires a legend to make it comprehensible and useful. 
With the report shall be furnished an up-to-date legible drill hole location map
or maps at appropriate scales such that the collar locations and designations of
all holes are clearly identified.  Such maps shall be compiled and furnished on
an annual basis to depict the locations and current status of all known drill
holes in Pat Canyon Mineral Prospect Upon Lessor’s request and, if available,
Lessee shall provide copies of the above data in reproducible form such as
mylars or sepias.  It is agreed between Lessor and Lessee that during the Term
of this Lease, Lessor shall keep all information furnished to Lessor by Lessee
strictly confidential and Lessor or any other person to whom Lessor furnishes
such information at such time as it becomes permissible to do so shall
specifically indemnify and save harmless Lessee from any action resulting from
reliance upon such information furnished to Lessor by Lessee.

 

Lessee shall provide to the Lessor its interpretive data, reports and
information.  However, all such interpretive data shall be delivered to the
Lessor with an express written disclaimer as to its completeness or accuracy,
and the written disclaimer must accompany any interpretive data that the Lessor
discloses to a third party.  The disclaimer shall be generally as follows:

 

Lessee does not make any representation or warranty, express or implied, of any
land or nature whatsoever with respect to the accuracy, reliability or
completeness of this information or matter.  Any use of, or reliance upon, this
information or matter by any person, firm or corporation shall be at his or its
sole risk, liability and responsibility.

 

Prior to March 1st of each year that this Lease is in effect and the first year
subsequent to termination, Lessee shall provide Lessor documentation from
Lessee’s accounting records of the expenditures claimed as minimum yearly work
requirements upon the Pat Canyon Mineral Prospect.  At reasonable times and
places, during normal business hours, Lessor shall have access to, with a
minimum of five (5) business days’ advance notice given by Lessor, the original
invoices and any other records pertinent and necessary for substantiating the
compliance of Lessee with the provisions of this Lease.

 

6.                                       Manner of Payment.  All payments to be
made by Lessee to Lessor hereunder, except Production Royalty payments where
in-kind payment is made pursuant to Article 4, shall be made by mailing or
delivering cash or a cashier’s or certified check to Lessor’s address as set
forth in Article 20 hereof, on or before the date such payment shall be required
to be made hereunder, provided, however, that the Advance Minimum Royalty shall
be paid between January 1 and January 5 of each year.  If Lessee fails to pay or
shall incorrectly pay all of any payment or some portion of any payment due
hereunder, this Lease shall terminate absolutely if Lessee, within thirty (30)
days after receipt of written

 

12

--------------------------------------------------------------------------------


 

notice from Lessor to Lessee of its error or failure with respect to such
payment shall fail to rectify the same.  All payments not timely received by
Lessor shall (if thereafter accepted by Lessor pursuant to the terms of this
Lease) be accompanied with interest from the date due until the date paid at the
Bank of America (or its recognized successor) prime rate plus two percent (2%)
in effect on the date the payment was due.

 

7.                                       Lessor’s Title.

 

A.                                   It is mutually understood and agreed that
this Lease is granted only under such title as Lessor may now hold or hereafter
acquire.  Lessee may investigate and in Lessor’s name take any action it deems
necessary to remedy any defects of title to the Pat Canyon Mineral Prospect.
 Lessor agrees to cooperate with Lessee in investigating and remedying any such
defects in title; however, in the event that Lessor shall hereafter be divested
of such title, Lessor shall not be liable for any damages sustained by Lessee. 
Additionally, Lessor shall not be liable in damages or otherwise, on account of
Lessee’s possession thereof being destroyed or interrupted.  Lessee’s only
remedy in the event of failure of Lessor’s title is specified in the last
sentence of Article 7.D below.

 

B.                                     It is understood and agreed that in the
event of adverse claim or claims affecting mining claims comprising the Pat
Canyon Mineral Prospect or the land covered thereby, Lessee shall be under no
obligation to defend title, nor to contribute to the defense of title thereto,
and it is specifically understood in such event that Lessor shall be under no
obligation to defend title.

 

C.                                     Concerning possible conflicts with
unpatented mining claims of third parties, neither party is under a specific
obligation of title defense; Lessor leases merely whatever title it might have
hi such area of conflict.  To the extent that Lessee desires to enter an area of
conflict and endeavor to prove upon the title to Lessor’s claims, Lessee does so
at its own risk and expense.  Lessor represents that it has no knowledge of
claims of third parties.  Nothing in this agreement is intended nor shall it be
construed to require that Lessee pay Production Royalty to Lessor for mineral
production from property which is determined not to belong to Lessor.

 

D.                                    It is expressly agreed that Lessor does
not warrant title to the Pat Canyon Mineral Prospect.  To the best of Lessor’s
knowledge, all of the claims listed in Exhibit “A” for the Mineral Prospect were
located, monumented and recorded with the appropriate government entities as
required by law and have been continuously maintained since location or
relocation by assessment work or payment of claim maintenance fees and
filing/recording of evidentiary documents as required by law.  Lessor does,
however, represent that the Pat Canyon Mineral Prospect is free and clear of all
liens and encumbrances, including any leases, rights, or licenses granted to
third parties by, through, or under Lessor, except taxes not yet payable and
matters of record in Eureka County, Nevada, if any; the consummation of this
Agreement will not result in or constitute a default or an event that, with
notice or lapse of time or both,

 

13

--------------------------------------------------------------------------------


 

would be a default, breach or violation of any contract, commitment or
arrangement to which Lessor is a party or by which it is bound; provided,
however, that the unpatented mining claims constituting the Pat Canyon Mineral
Prospect are acknowledged to be subject to the paramount title of the United
States.  Lessee’s sole and exclusive remedy for any breach or default by Lessor
under this Article 7.D is to terminate this Lease and release its possession of
the Pat Canyon Mineral Prospect.

 

E.                                      Lessor shall not create, permit or
suffer any liens or encumbrances, reservations, restrictions and easements on
the Pat Canyon Mineral Prospect unless expressly subordinated to Lessee’s rights
hereunder; that Lessee may, at its option, discharge such claims and thereby be
subrogated to any liens or encumbrances on the Pat Canyon Mineral Prospect as to
all rights of the holder thereof, and Lessee may recover any amounts so paid
from any amounts otherwise due to Lessor.

 

8.                                       New Mining Claims.  Either party shall
have the right at any time to locate, by new location or by filing amended
locations, any mining claims that constitute open fractions of claims that are
discovered and which are contiguous to the Pat Canyon Mineral Prospect.  The
foregoing described area shall be known as the Area of Interest.

 

A.                                   If such mining claims are located by
Lessee, Exhibit “A” hereto shall be modified and amended to include the same,
and Lessee shall assign said claim, without warranty, to Lessor prior to
recording such claim with the Bureau of Land Management.

 

B.                                     If such mining claim is located by
Lessor, then Lessor shall, within thirty (30) days of recording the same with
the County, give Lessee written notice thereof setting forth the description of
such mining claim and the facts upon which Lessor bases its conclusions that
Leased Substances might exist therein.  Within forty-five (45) days after
receipt of such notice, Lessee shall have the right to reject any interest in
such mining claim by giving Lessor written notice of such rejection; if not so
rejected, Exhibit “A” hereto shall be modified and amended by Lessee to
incorporate such mining claim in the Pat Canyon Mineral Lease within fifteen
(15) days of acceptance of such claim or claims by Lessee.

 

C.                                     If any portion of a claim located by
either Lessor or Lessee lies within the Pat Canyon Mineral Prospect Boundary,
the entire claim shall become a part of the Pat Canyon Mineral Prospect, and
Exhibit “A” shall be modified and amended by Lessee to include such mining claim
in accord with Articles 8.A and 8.B.

 

D.                                    If Lessor locates mining claims within the
Pat Canyon Mineral Prospect area and subsequently offers such mining claims to
Lessee, if Lessee accepts those claims, it will pay actual expenses incurred by
Lessor in connection with the acquisition.

 

Any modification or amendment to Exhibit “A” hereto as herein provided shall not
serve in any manner to extend the Pat Canyon Mineral Prospect boundary.  In the
event Exhibit “A” is amended

 

14

--------------------------------------------------------------------------------


 

pursuant to this Article 8, Lessee may record an amended Exhibit “A” in
accordance with provisions of Article 31.

 

9.                                       Claim Rental, Fee/Assessment Work —
Unpatented Mining Claims.  During the Term of this Lease, subject to the
provision of Section 15, Lessee agrees to timely pay all fees and to file and
record documents and to perform all work necessary to hold and maintain the
mining claims subject to this Lease in good standing, provided that such work is
required pursuant to then current federal or state laws and regulations.

 

If during the term of this Lease, federal rules and regulations are changed to
require the performance of assessment work in addition to payment of claim
rental fees on unpatented mining claims, Lessee agrees to timely perform labor
or make improvements on or for the benefit of each of the unpatented mining
claims comprising the Pat Canyon Mineral Prospect (hereinafter “Assessment
Work”).  Lessee further agrees that said labor or improvements made to satisfy
the annual assessment work shall be performed only upon the claims lying within
the Pat Canyon Mineral Prospect and work performed on contiguous claims lying
outside the boundary of the Pat Canyon Mineral Prospect covered by this Lease
shall not be used to satisfy such requirement.  Lessee shall perform assessment
work in accordance with good mining practices and all applicable state and
federal mining laws, statutes, rules and regulations and shall provide Lessor
with basic documentation to substantiate labor affidavits.  The parties hereto
agree to cooperate to the fullest extent to enable Lessee to comply with the
requirements of this Article 9 to prepare, record and file in a timely manner
all required proofs of assessment work or Notices of Intention to Hold in the
manner required by applicable law.  Lessee shall record Notices of Intention to
Hold and Affidavits of Assessment Work with the County and file Notices of
Intention to Hold and Affidavits of Assessment Work with the Bureau of Land
Management office having jurisdiction in a timely fashion.  Lessee shall provide
Lessor with record-stamped copies of County recorded documents and file-stamped
copies of Bureau of Land Management filed documents no later than fifteen (15)
days prior to the due date of such recordation and filing.

 

Lessee shall have the right, upon thirty (30) days’ notice to give notice to
Lessor in writing that the claim or claims specified in said notice shall no
longer be subject to this Lease; and upon giving such notice, and provided such
notice is given at least sixty (60) days prior to the end of the claim
rental/assessment year, such claim or claims shall be deemed stricken from this
Lease, and Lessee’s responsibilities and obligations for claim rental
fee/assessment work and other fees, filing and recording duties as to said claim
or claims shall end.  In the event that such notice is given less man sixty (60)
days prior to the end of the rental fee/assessment year, the Lessee shall
perform all work necessary to hold and maintain such claims for the then current
rental/assessment year.  Notwithstanding the release of any claim or claims from
the operation thereof, this Lease shall continue in full force and effect with
respect

 

15

--------------------------------------------------------------------------------

 

to all parts of the Pat Canyon Mineral Prospect not specified in such notice. 
Further, such release shall not cause or result in any diminution of Lessee’s
obligations regarding confidentiality, Advance Minimum Royally, Production
Royalty or Work Requirements described below.  Lessee shall, at the time of
giving such notice, provide Lessor with all data regarding work which has been
done for that year by or for Lessee upon any of such claims so released.

 

In the event Lessee shall terminate this Lease in its entirety prior to the end
of the then current claim rental/assessment year, Lessee shall be obligated to
pay claim rental fees and/or perform assessment work, pay all fees and perform
all necessary filing and recording for the following claim rental/assessment
year as to each of the claims then subject to this Lease, unless such
termination is at least sixty (60) days prior to the end of the then current
claim rental/assessment year.  In any event, Lessee shall be responsible for
obligations incurred prior to such termination and those which survive in accord
with Article 12.

 

10.                                 Relocation and Amendment of Unpatented
Mining Claims.  Subject to tie prior written consent of Lessor, which consent
shall not be unreasonably withheld, Lessee, in the name of Lessor, shall have
the right, but not the obligation, to amend the locations of any one or more of
the mining claims included within the Pat Canyon Mineral Prospect and Lessor
agrees to execute promptly any documents necessary for that purpose.  If the
location of any such mining claim was for any reason defective, Lessee shall
have the right, but shall not be required, to locate such defective mining claim
or claims in the name of Lessor for the purpose of curing such defect.  In order
to insure that Lessor agrees with Lessee’s plan to cure perceived defects in
title, Lessor shall be notified in writing by certified or registered mail at
least twenty (20) days prior to Lessee’s commencing with relocation or amendment
unless an emergency exists and time is of the essence.

 

11.                                 Liens.  Lessee shall pay in full for all
labor performed upon or material furnished to the Pat Canyon Mineral Prospect
and shall keep the whole thereof free and clear from any and all liens of
whatsoever nature or kind created by Lessee, except for Lessee’s grant of a
security interest for financial purposes under Article 22.C; provided, however,
that if Lessee, in good faith, disputes the validity or amount of any claim,
lien or liability assessed against it with respect to the Pat Canyon Mineral
Prospect, Lessee shall not be required to pay or discharge the same until the
amount and validity thereof have been finally determined upon the condition that
Lessee obtains a bond within fifteen (15) days of receiving notice of said lien
as is provided by N.R.S. Section 108.2413, et seq. and as amended, to effect the
release of said lien.  However, in no event shall Lessee allow or permit title
to the Pat Canyon Mineral Prospect to be lost, jeopardized or otherwise
unreasonably’ encumbered as a result of its non-payment of any claim, lien or
liability for which Lessee is responsible.  Lessee shall notify Lessor
immediately, either by telegram or facsimile transmission followed by hard copy,
on the occasion of being served notice of any

 

16

--------------------------------------------------------------------------------


 

lien regardless of whether Lessee disputes the validity of the lien for any
reason.  It is mutually agreed that concurrent with execution of the Lease,
Lessor and Lessee will execute and acknowledge a “Notice of Non-Responsibility
for Labor or Materials Furnished Mineral Prospect” which Lessor shall file with
the Eureka County Recorder in compliance with N.R.S. 108.234 and as amended. 
When the recorded copy of the “Notice of Non-Responsibility” has been received
by Lessor, it shall furnish a copy of same to the Lessee which Lessee shall post
within ten (10) days and keep posted upon the Pat Canyon Mineral Prospect during
the Term of this Lease.

 

12.                                 Laws and Regulations - Indemnification of
Lessor.  It is the policy of Lessor to comply fully and in all respects with all
environmental reclamation and land use permitting regulations and laws.  Lessor
represents that it has no knowledge of any conditions on the Pat Canyon Mineral
Prospect existing prior to the Effective Date of this agreement which constitute
violation of any laws or regulations including, but not limited to,
environmental, reclamation and land use permitting regulations.  Lessee’s
responsibility for reclamation or acceptance of environmental and permitting
liabilities on the Pat Canyon Mineral Prospect shall be limited specifically to
any disturbance that may be caused by Lessee’s own activities on the Pat Canyon
Mineral Prospect and Lessee agrees to indemnify and hold Lessor harmless from
and against such liability.  Liability for reclamation of all disturbances
existing on the Pat Canyon Mineral Prospect prior to the Effective Date shall be
the exclusive responsibility of Lessor and Lessor agrees to indemnify and hold
Lessee harmless from and against such liability.  Lessee shall at all times and
its own expense comply in all respects with all county, state and federal laws,
statutes, ordinances, rules and regulations relating to Lessee’s actions under
this Lease on or about the Pat Canyon Mineral Prospect.  Lessee shall also at
all times and at its own expense timely pay any and all fees or costs required
to be paid to any governmental agency to keep the title to the mining claims in
good standing.

 

Lessee shall provide workmen’s compensation insurance and such other insurance
to cover its personnel and all of its operations upon the Pat Canyon Mineral
Prospect in the amount and form as may be required by applicable law.  At
Lessor’s written request, Lessee shall provide Lessor with copies of the
declarations page of all such policies as may be in effect (from time to time). 
Lessee assumes full and sole responsibility for the operation and direction of
the work done under this Lease on the Pat Canyon Mineral Prospect and no
employee or agent furnished by Lessee shall under any circumstances be deemed to
be an employee or agent of Lessor Lessee shall indemnify and hold Lessor
harmless of and from any and all claims, demands or liabilities arising out of
or in connection with the operations or activities of Lessee hereunder and
Lessee shall acquire a comprehensive general liability insurance policy covering
such operations and activities with limits of not less than One Million Dollars
($1,000,000.00) for each accident or occurrence.  Lessee shall provide Lessor
with written proof of compliance prior to commencing operations on the Pat
Canyon Mineral Prospect.  Lessee shall provide Lessor with copies of

 

17

--------------------------------------------------------------------------------


 

such insurance policy, certificate or rider naming Lessor as an additional
insured on such policy within fifteen (15) days of the date of execution of this
Lease.  Nothing in this agreement is intended nor shall it be construed as to
require the Lessee to indemnify and hold Lessor harmless of and from any claim,
demand or liability arising out of or in connection with the operations or
activities of Lessor or the activities of operators other than Lessee on the
properly prior to the execution of this agreement.

 

Lessee shall notify Lessor verbally within twenty-four (24) hours after the
occurrence of any event on the property which poses a substantial risk of
environmental liability and shall give Lessor detailed notification in writing
within ten (10) days.  Such occurrence will include but shall not be limited to
cyanide or other toxic chemical or mineral leaks, spills or contaminations or
any episode or occurrence resulting in killing of wildlife which was caused by
said spills, leaks or contaminations.

 

Lessee shall provide Lessor with copies of all plans, maps and all other
documents submitted in compliance with government regulations and all agreements
with any government agency pertaining to the Pat Canyon Mineral Prospect,
including but not limited to, Notices of Intent to Operate, Plans of Operation,
Environmental Impact Statements, reclamation statements, and all government
agency communications sent to any such agency or received by Lessee from any
such agency which are related to such submissions or agreements, within thirty
(30) days of sending to or receiving from the government agency such material. 
In the event any government sending to or receiving from the government agency
such material.  In the event any government agency requires the riling of a bond
to insure Lessee’s performance, Lessee agrees to provide such bond at its own
cost and expense.

 

13.                                 Taxes.  During the Term of this Lease,
Lessee shall timely pay all taxes levied or assessed against the Pat Canyon
Mineral Prospect, all taxes levied or assessed against Lessee’s personal
properly or improvements, all taxes levied or assessed against any improvements
presently on the Pat Canyon Mineral Prospect, and all taxes levied or assessed
upon the operations which are related to disposition of Leased Substances by
Lessee on or in relation to the Pat Canyon Mineral Prospect, exclusive of any
taxes levied, assessed or measured on the royalty paid to Lessor.  Lessor shall,
within fifteen (15) days of receipt by Lessor, transmit to Lessee any notices or
documents pertaining to any such taxes which are the responsibility of Lessor to
pay.  If Lessor fails to pay any taxes payable by Lessor, other than taxes
levied, assessed or measured on royalty paid to Lessor, which pertain to the Pat
Canyon Mineral Prospect, unless Lessor is contesting the same, Lessee may at its
option pay Lessor’s proportionate share of taxes when due and may deduct all
such sums from subsequent payments to be made to Lessor hereunder.  Lessee or
Lessor shall have the right to contest in the courts or otherwise the validity
or amount of any taxes or assessments which the respective party may be required
to pay hereunder if it deems the same unlawful, unjust, unequal or excessive or
to take such other steps or proceedings as it may deem necessary to secure a
cancellation, reduction, readjustment or equalization

 

18

--------------------------------------------------------------------------------


 

thereof before it shall be required to pay the same.  In the event of
termination of this Lease, taxes, which are the responsibility of Lessee but
will be the responsibility of Lessor after termination, shall be prorated on the
relevant tax year basis for the tax year in which this Lease is terminated.

 

It is mutually agreed that Lessor shall be solely responsible for payment of its
own taxes attributable to Advance Minimum Royalty payments or Production Royalty
payments to Lessor under this agreement.

 

14.                                 Default.  If Lessor considers that Lessee
has not complied with any of the covenants, conditions or obligations hereunder,
whether express or implied, Lessor shall notify Lessee, in writing, by certified
mail, setting out specifically in what respects it is claimed that Lessee has
breached this Lease. The receipt of such notice by Lessee and the lapse of
thirty (30) days thereafter without Lessee’s curing or commencing and diligently
pursuing such action which is necessary to cure the alleged breaches shall be a
default hereunder.  Upon such default, Lessor may, at its option, terminate this
Lease.  Whether or not Lessor so terminates this Lease, Lessor has all of its
rights and remedies under the law and this Lease with respect to such default.

 

Notwithstanding any contrary provision in the foregoing paragraph, if Lessee
fails to make any of the payments due under Articles 3, 4, 6 or 9 herein within
thirty (30) days after receipt of notice of such failure from Lessor, this Lease
shall terminate absolutely; provided, however, that any termination for whatever
reason shall not excuse Lessee from performing all obligations incurred under
the terms of this Lease prior to such termination.

 

In the event that Lessee, in good faith, contests the default by court action
within thirty (30) days after receipt of such notice by Lessee, and Lessee
continues to pay the payments required and perform the other obligations of this
Lease, this Lease shall not be terminated until a final decision has been
reached that a default exists; Lessee shall have thirty (30) days within which
to cure or commence and diligently pursue such actions necessary to cure the
default or such other reasonable time as the parties shall mutually agree or the
court shall determine.

 

In the event of termination under this Article 14, Lessee shall have the right
to remove, pursuant to Article 16, its property and equipment from the Pat
Canyon Mineral Prospect, as hereinafter provided, but only after Lessee has
performed all of its accrued obligations under this Lease.  Until such
performance by Lessee, Lessor shall have a lien upon all of Lessee’s property
and improvements located on the Pat Canyon Mineral Prospect.

 

15.                                 Termination.

 

A.                                   Partial Termination by Lessee.  Lessee
shall have the right, from time to time and at any time, to terminate this Lease
as to any portion of the Pat Canyon Mineral Prospect by giving written notice to
Lessor specifying the portion of the Pat Canyon Mineral Prospect to which such

 

19

--------------------------------------------------------------------------------


 

termination applies.  Upon the effective date of such notice, as set forth in
Article 20 hereof, all right, title and interest of Lessee hereunder shall
terminate as to the portion of the Pat Canyon Mineral Prospect specified in such
notice and thereafter the term “Pat Canyon Mineral Prospect” shall be deemed to
refer to only the portions of the Pat Canyon Mineral Prospect remaining subject
to this Lease.  Upon such termination, Lessee shall have no further obligations
concerning the portion of the Pat Canyon Mineral Prospect to which such
termination applies, except as to obligations (1) the due dates or incurrence of
which occur prior to such termination, (2) are created pursuant to obligations
in Articles 12 and 16 hereof relating to the condition of the Pat Canyon Mineral
Prospect, or (3) are otherwise required to be performed by Lessee subsequent to
termination.  Promptly following such termination, Lessee shall deliver to
Lessor a quitclaim deed, in recordable form, quitclaiming to Lessor all right,
title and interest of Lessee to that portion of the Pat Canyon Mineral Prospect
to which such partial termination applies.  No partial termination under this
Article 15 shall, however, cause a reduction in the amounts of any of the
Advance Minimum Royalty and Production Royalty payments set forth in Article 3
and 4 or the Work Requirements set forth in Article 5.

 

B.                                     Complete Termination by Lessee.  Lessee
shall have the right to terminate this Lease in its entirety at any time by
giving notice thereof to Lessor.  Upon the giving of such notice, all right and
interest of Lessee under this Lease and in the Pat Canyon Mineral Prospect shall
terminate on the date of the notice and Lessee shall not be required to make any
further payments or expenditures, or to perform any further obligations
hereunto, except as to payments, expenditures or obligations the due dates or
incurrence of which occur prior to the date of such termination; such excepted
obligations include, but are not limited to, Lessee’s obligations under Articles
12 and 16 hereof.  Within ten (10) days following such termination, Lessee shall
deliver to Lessor a quitclaim deed in recordable form quitclaiming to Lessor all
right; title and interest of Lessee to the Pat Canyon Mineral Prospect.

 

C.                                     Data After Termination.  Upon termination
of this Lease as to all or any portion of the Pat Canyon Mineral Prospect,
Lessee agrees that it will not furnish any exploration or development data
generated by Lessee in its exploration and/or development of the Pat Canyon
Mineral Prospect, including, but not limited to, drilling logs, assay results,
survey information, maps and cross-sections to third parties without first
obtaining written consent therefor from Lessor.

 

16.                                 Removal of Improvements: Condition of
Mineral Prospect.  Whenever this Lease shall be terminated in whole or in part,
for any reason whatsoever, Lessee shall deliver up the terminated portion of the
Pat Canyon Mineral Prospect to Lessor in reasonably good and safe condition and
in compliance with all laws, statutes, ordinances, rules, regulations, permits
and plans of operation.  Lessee shall, however, subject to any laws, rules or
regulations which may be applicable at the time and the requirements of Articles
12 and 16, have the right to remove any or all of the Improvements placed by it

 

20

--------------------------------------------------------------------------------


 

on or within the terminated portion of the Pat Canyon Mineral Prospect;
provided, however, Lessee shall leave in place all track, pipe, including any
improvements which were affixed to the property for the purpose of using the
water rights, timber, chutes and ladders without any warranty as to condition or
fitness for use except for the Lessee’s duties to secure openings as set forth
in the last sentence of this Article 16.  Within thirty (30) days after complete
termination, Lessee shall assign to Lessor any assignable water rights acquired
and perfected by Lessee during the Term of this Lease which are situated on the
Pat Canyon Mineral Prospect and any water rights which are situated off the Pat
Canyon Mineral Prospect but which were acquired for the purpose of conducting
work on the Pat Canyon Mineral Prospect.  Lessee shall have the right to effect
the removal of such improvements, other than those specified above to be left in
place, prior to such termination of this Lease or within one hundred twenty
(120) days thereafter with the specific exceptions of property and Improvements
on which Lessor has a lien pursuant to Article 14, and property and Improvements
required for Lessee to fulfill its obligations to government entities or under
the Lease which survive termination of the Lease.  Any improvements not removed
prior to termination or within three hundred sixty-five (365) days following
such termination shall be deemed affixed to the terminated portion of the Pat
Canyon Mineral Prospect and shall become and remain the property of the Lessor,
except property and Improvements which have been left in place in order for
Lessee to fulfill its obligations which survive this Lease.  Lessee shall have
three hundred sixty-five (365) days after satisfaction of a given obligation to
remove equipment and improvements required in connection with fulfillment of
that obligation and policy.  In the event of termination under Article 14,
Lessee shall have three hundred sixty-five (365) days to remove its property and
Improvements after Lessor has released any lien on them.  Upon partial or
complete termination, Lessor shall retain title to all water rights acquired and
perfected by Lessee during the Term of this Lease which are situated on the Pat
Canyon Mineral Prospect and any water rights which are situated off the Pat
Canyon Mineral Prospect but which were acquired for the purpose of conducting
work on the Pat Canyon Mineral Prospect, improvements, stockpiles, dumps and
tailings, including heap leach remnants, generated from mining and treating ores
from or on the Pat Canyon Mineral Prospect.

 

Within one hundred eighty (180) days after the partial or complete termination,
Lessee shall comply, or shall be in the process of diligently and in good faith
complying with all applicable environmental, restoration and reclamation laws,
statutes, ordinances, rules, regulations, permits and plans of operation
pertaining to the Pat Canyon

 

21

--------------------------------------------------------------------------------


 

Mineral Prospect.  Lessee is solely responsible for any governmental
requirements and liability related to Lessee’s operations and actions under this
Lease and even if the Lessee has complied with governmental requirements and has
completed the restoration work to the satisfaction of government agencies upon
termination of the Lease, if a governmental agency shall require some additional
work at a future date resulting from Lessee’s operations on the Pat Canyon
Mineral Prospect, the Lessee shall be liable to perform same.  Lessee shall
indemnify and hold Lessor harmless from any such responsibility.  Further,
within one hundred eighty (180) days of partial or complete termination, Lessee
shall secure all openings in accordance with federal and state regulations to
eliminate access by the public to any and all shafts, mines, tunnels, adits,
winzes, man ways, excavations, air lines, and/or vent tubes after consulting
with Lessor regarding Lessor’s requirements for access.

 

17.                                 Books and Accounts.  Lessee shall maintain
on a current basis complete and accurate records and books of account in
accordance with generally accepted accounting principles consistently applied
covering all matters necessary to the proper computation of the Production
Royalty described in Article 4 hereof and the proof of having made approved
yearly expenditures under Article 5 hereof.  True copies of said records and
books of account shall be kept either in the vicinity of the Pat Canyon Mineral
Prospect or elsewhere within the State of Nevada at Lessee’s option, and shall
be open to inspection by Lessor or its authorized agents with a minimum five
(5) business days’ notice advance notice given by Lessor or with shorter notice
at the discretion of the mine manager at any reasonable time during normal
business hours, provided such inspections do not unduly interfere with or hamper
the managerial or accounting staffs of Lessee.  Within sixty (60) days after the
end of each calendar year during the term hereof, Lessee shall furnish to Lessor
an unaudited “Year-End Statement” showing the amount of Production Royalty paid
to Lessor by Lessee during said year and the basis thereof.  All statements so
furnished shall be conclusively presumed true and correct after the expiration
of twelve (12) months from the date of receipt by Lessor, unless within said
twelve (12) month period Lessor gives written notice of exception to Production
Royalty computations or the listing which shows the description and extent of
yearly work expenditures, specifying with particularity the components excepted
to and the grounds for such exception.  Lessor shall be entitled to an annual
independent audit of the matters covered by said statement, at Lessor’s sole
expense, provided Lessor selects for such audit an accounting firm of recognized
standing, at least one of whose members is a member of the American Institute of
Certified Public Accountants.

 

18.                                 Data Inspection.  Lessee shall furnish
Lessor with copies of any agreements (including, but not limited to, haulage,
milling, refining, extracting, and ore and concentrate purchase agreements), and
any amendments thereto, which in any way relate to the determination of
Production Royalties and Work Expenditures under this Lease.  Said documents
shall be furnished by Lessee to Lessor within thirty (30) days after executing
such agreements or amendments.  This article shall not obligate Lessee to
furnish consulting and employment agreements, software and technology licensing
agreements and any other agreements under which Lessee is obligated to maintain
confidentiality or which constitute Lessee’s trade secret information.  Lessee
shall furnish Lessor with copies of all settlement sheets or statements which in
any way relate to the sale or other disposition of Leased Substances produced
from, the Pat

 

22

--------------------------------------------------------------------------------


 

Canyon Mineral prospect within thirty (30) days after receiving such sheets or
statements.  Lessee shall furnish Lessor with full, true and accurate
information in response to any request with respect to the condition of mine
workings on the Pat Canyon Mineral Prospect, or with respect to the grade,
quantity or quality of Leased Substances found in drilling, exposed in mining
the Pat Canyon Mineral Prospect or mined, processed or shipped by Lessee. 
Lessee shall keep full and accurate records of all operations conducted on the
Pat Canyon Mineral Prospect, including assays, drilling records, drill hole
location maps and mine maps which shall be open to inspection by Lessor or
Lessor’s agent with a minimum five (5) business days’ advance notice given by
Lessor or its authorized agents or with shorter notice at the discretion of the
mine manager during regular business hours and upon reasonable notice with the
provision that copies of any of these materials shall on request be furnished to
Lessor by Lessee at Lessor’s expense.  If records of operations are being stored
and maintained as computer files, computer-ready copies of the computer files
and instructions to retrieve data from them shall be furnished to Lessor by
Lessee upon Lessor’s request and at Lessor’s expense.  Such computer files shall
be in addition to and not as replacements for hard copies of data which shall be
available for inspection and study on media other than computer files.  Lessor,
at Lessor’s sole risk and expense, shall have the right to enter upon and into
all parts of the Pat Canyon Mineral Prospect from time to time, and at all
reasonable times and hours with a minimum five (5) business days’ advance notice
given by Lessor or its authorized agents or with shorter notice at the
discretion of the mine manager, for the purpose of inspecting or surveying the
same, or taking reasonable samples of Leased Substances therefrom.  Lessee
agrees to prepare chiptrays sequentially soon after acquisition of chip samples
and as drilling progresses.  It is Lessor’s responsibility to provide adequate
storage facilities for chiptrays and splits of all rotary drill cuttings
provided to Lessor and Lessor and Lessee agree to cooperate in taking reasonable
steps necessary to insure that drill core, chiptrays and drill cuttings,
chiptrays and/or core will not be exposed to the weather or be accessible to
intrusion or vandalism by the public.  Lessee agrees to give Lessor adequate
advance warning of the need for storage space for large quantities of splits,
drill cuttings and chiptrays.  Lessee shall not be obligated to provide separate
chiptrays for Lessor.  Lessor hereby indemnifies and agrees to hold Lessee
harmless from and against any liability arising from personal injury, death or
property damage when such is caused by Lessor’s actions on the Pat Canyon 
Mineral Prospect.

 

If this Lease is terminated for any reason, Lessee shall, within thirty (30)
days thereafter, furnish Lessor with legible, true copies of all exploration and
development data generated by Lessee in its exploration and/or development of
the Pat Canyon Mineral Prospect which has not been previously delivered to
Lessor including, but not limited to, legible copies of drilling logs, assay
results, survey information, maps and cross-sections including geologic
interpretive data and including reproducible mylars or sepias which may have
been prepared by Lessee.  If data and calculations from the Pat Canyon

 

23

--------------------------------------------------------------------------------


 

Mineral Prospect are stored as computer files, computer-ready copies of the
files and instructions to retrieve the data contained in them shall be furnished
to Lessor.  Delivery of such computer files does not excuse or release Lessee
from delivering all of the other data required under this Lease.  Drill hole
chiptrays and/or core samples shall be included as data and transported to
Lessor’s designated storage facility.  Lessor shall not disclose to the public
during the term of this Lease, without a prior written consent of Lessee, any
information furnished to or made available to Lessor by Lessee regarding any
portion of the Pat Canyon Mineral Prospect while such portion is subject to the
terms of this Lease except as may be required by law or securities rules or
regulations.

 

Promptly following execution of this Lease, and at anytime during the Term
hereof, Lessor shall make available to Lessee, at Lessee’s sole expense, copies
of all technical, title and recording information and data relating to the Pat
Canyon Mineral Prospect in the possession of Lessor.

 

19.                                 Commingling.  As a matter of policy, the
Lessor does not permit ores or other containing Leased Substances from its
properties to be commingled with such materials from other properties.  However,
Lessor and Lessee mutually agree that if commingling is objectively reasonable
and necessary for the development of a viable mining operation or of
demonstrable economic benefit to a mining operation, they will work together in
good faith to devise a procedure which will permit commingling of ores from the
Pat Canyon Mineral Prospect with those from adjacent lands, such that all monies
derived from the commingled properties are paid to the rightful owners.

 

20.                                 Notices.  Unless otherwise herein provided,
notice or payment hereunder shall be deemed sufficiently given or made when
personally delivered or on the third day after deposit in the United States
mail, first class, postage prepaid, registered or certified, return receipt
requested, and addressed as follows:

 

TO LESSOR:

The Lyle F. Campbell Trust
P.O. Box 7377
Reno, Nevada 89510
Fax: (775) 331-4515

 

 

TO LESSEE:

Nevada Pacific Gold (US) Inc.
P.O. Box 548
Suite 208
275 Third Street
Elko, Nevada 89803
Fax: (775) 753-4397

 

or to such other person or address as either party may designate by proper
written notice.

 

21.                                 Force Majeure.  Except for the payments and
the time requirements with respect thereto set forth in Articles 3, 4, 6, 8, 9,
12, 13 and 18 hereof, whenever the time for performance of any act

 

24

--------------------------------------------------------------------------------


 

hereunder is limited and the performance thereof is hindered, prevented or
delayed by any factor or circumstance beyond the reasonable control of Lessee
and which Lessee is obliged to perform and which Lessee could not have avoided
by the timely use of due diligence and adequate planning, such as acts of God,
fire, floods, strike or labor troubles, breakage of machinery, inability to
obtain necessary materials, supplies or labor, interruptions in delivery or
transportation, shortage of railroad cars, insurrections or mob violence,
regulations, orders or requirements of the government, embargoes, war or other
disabling causes, whether similar or different, then the time for the
performance of any such act or obligation shall be extended for a period equal
to the time between Lessee’s notification of existence and the termination of
force majeure.  Lessee shall immediately notify Lessor in writing of the
existence of a force majeure, and Lessee shall use due diligence to remove the
force majeure and shall promptly notify Lessor when the declaration of force
majeure is terminated.  It is expressly understood that litigation or
arbitration in which Lessee is a party shall not constitute a condition of force
majeure hereunder.

 

22.                                 Assignment: Sublease: Joint Operations:
Transfers.  The subject matter of this Lease includes unpatented mining claims. 
The parties recognize the uncertain and tenuous nature of title to unpatented
mining claims.  Further, the parties recognize the critical importance of
complying with state and federal regulations and statutes in preserving said
title.  The parties expressly agree that part of the material consideration for
this agreement is Lessor’s confidence in Lessee’s ability and commitment to
perform its duties hereunder, such duties include but are not limited to
performance of annual assessment work and perfection of proof thereof as
provided in Article 9; development of all necessary exploration, operation,
reclamation and bonding plans as provided in Article 5; compliance with all
local, state and federal laws, statutes, ordinances, rules and regulations as
provided in Article 12; payment of all taxes as provided in Article 13; and
application of the highest level of its professional, technical and financial
ability and willingness to explore and operate the Pat Canyon Mineral Prospect
in compliance with all of the terms of the Lease, all of which are necessary to
protect Lessor’s rights and title in the Pat Canyon Mineral Prospect.

 

Lessee expressly agrees (in view of the material considerations listed
immediately above) that it shall not assign, sublease, enter a joint operating
agreement, or otherwise transfer (hereinafter “transfer”) all or any part of its
rights or duties under this Lease without performance of the following express
conditions:

 

A.                                   Prior to execution of any documents
effecting such a transfer, Lessee shall provide Lessor with a copy of the
proposed transfer documents together with all exhibits and attachments thereto
not less than fifteen (15) days prior to Lessee’s execution thereof.

 

B.                                     Lessee shall not execute any transfer
documents or obligate itself to make any such transfer without obtaining the
prior written consent of Lessor.  Lessor agrees that its prior written consent

 

25

--------------------------------------------------------------------------------


 

to any such transfer shall not be unreasonably withheld.  Notwithstanding the
provisions under Article 22.C, Lessor’s rejection of Lessee’s request for
consent to a proposed transfer shall not be deemed unreasonable if the proposed
transfer would have material adverse effect on Lessor’s rights in the Pat Canyon
Mineral Prospect or Lessor’s rights under this Lease.  Within fifteen (15) days
after Lessor’s receipt of me proposed transfer documents, Lessor shall inform
Lessee that Lessor consents to the transfer or rejects Lessee’s request for
consent to the transfer.  If Lessor does not within fifteen (15) days after
Lessor’s receipt of a copy of the proposed transfer documents notify Lessee of
Lessor’s decision, Lessor shall be deemed to have irrevocably released and
waived Lessor’s right to require Lessor’s consent to the proposed transfer.  If
within fifteen (15) days after Lessor’s receipt of a copy of the proposed
transfer documents Lessor notifies Lessee that Lessor rejects Lessee’s request
for consent to the proposed transfer, Lessor shall deliver with Lessor’s notice
a detailed written statement of Lessor’s reasons for rejection of Lessee’s
request for consent to the proposed transfer.

 

C.                                     Lessee shall expressly guarantee
performance of all of the duties of Lessee under this Lease whether said duties
accrue before or after transfer of the Lease by Lessee.  Said guarantee shall be
express in the documents which effect such sale, loan, sublease, assignment,
joint venture agreement or other transfer, and no refusal by Lessor to consent
to any transfer shall be unreasonable if Lessee fails or refuses to guarantee
the obligations of the transferee in the same instrument; or if the same
instrument does not obligate the transferee to be bound by the terms and
conditions of this Lease to the same extent as the transferor (Lessee).  If the
transfer is the grant of a security interest in or other encumbrance of all or
any part of Lessor’s interest hereunder in order to secure a loan to Lessee, the
instrument documenting the transfer shall recite that it is subject to the terms
and conditions of this Lease and that upon any foreclosure of or other
enforcement of rights in the encumbrance the foreclosing party shall assume the
position of Lessee hereunder and shall comply with and be bound by all terms and
conditions of this Lease.  No transfer by Lessee hereunder shall relieve Lessee
from any obligation which accrues or attached prior to the effective date of the
transfer.

 

D.                                    Lessee agrees that this Article 22 shall
be expressly incorporated, and not incorporated by reference, in any sale,
assignment, sublease, joint operation agreement, or other document effecting
such a transfer, and in any and all subsequent sales, assignments, subleases,
joint operating agreements, or any other documents effecting a transfer of its
rights or duties under this Lease.

 

It is expressly agreed that should Lessee enter into any sale, loan instrument,
assignment; sublease, joint operating agreement or other transfer of Lessee’s
rights or duties hereunder without prior performance of conditions A, B, C and D
listed immediately above, such transfer shall be void and such transfer shall
constitute a material breach of this Lease by Lessee.

 

26

--------------------------------------------------------------------------------


 

Lessor agrees that its prior written consent to any such transfer shall not be
unreasonably withheld.  Lessor may without any consent and without any prior
notice to Lessee sell, encumber or otherwise transfer its rights under this
Lease.  Lessor shall deliver a true and correct copy of any documents evidencing
such a sale, encumbrance or transfer to Lessee within fifteen (15) days after
execution thereof.

 

Lessee agrees to provide Lessor, after its written consent thereto, with a
counterpart original of any sale, loan instrument, assignment; sublease, joint
venture agreement, or other transfer documents complete with all supporting
documents, attachments, and exhibits within fifteen (15) days after execution
thereof.

 

23.                                 Purchase Right.  If Lessor wishes to sell
part or all of its interest in this Agreement and receives a bona fide written
offer for such interest, Lessor shall provide this offer to Lessee, in writing,
and Lessee shall have sixty (60) days to purchase this interest on the same
terms offered.

 

24.                                 First Right of Refusal.  Lessor shall give
Lessee a first right of refusal to negotiate a new lease for any property
currently under lease by Lessor to third parties within three (3) miles of the
Pat Canyon Mineral Prospect if any such property or any part thereof should
become available during the term of this lease.  Lessee shall have sixty (60)
days after delivery of written notice from Lessor to serve notice of exercise of
this first right of refusal and to execute a standard form Lyle F. Campbell
Trust Lease for the property.  During said sixty (60) days Lessor and Lessee
shall negotiate the term and the financial terms which shall be applicable to
the lease, including, but not limited to, Advance Minimum Royalty, Production
Royalty, and minimum yearly work expenditures.

 

25.                                 Governing Law.  This Lease shall be governed
by the laws of the State of Nevada and in any litigation action between Lessor
and Lessee, the parties shall submit to the jurisdiction of the courts of Nevada
with a venue in Reno, Nevada.

 

26.                                 Press Releases by Lessee.  On the date of
Lessee’s making or issuing any public announcement, press release or similar
publicity or disclosure with respect to this Lease, a full, true and accurate
copy of the publicity release shall be sent to the Lessor.  For any disclosure
required by law, role, regulation or ordinance, the disclosing party shall
advise the other party of such disclosure and send the other party a full, true
and accurate copy thereof.

 

27.                                 Titles of Articles.  The titles to the
Articles hereof have been inserted for convenience only.  Such titles are not to
be considered as limiting or expanding or modifying in any other fashion the
language of the Article following the same.

 

28.                                 Attorneys’ Fees.  The prevailing party in
any litigation or other form of dispute resolution mutually acceptable to the
parties hereto concerning this Lease shall be entitled to its reasonable
attorneys’ fees and court costs.

 

27

--------------------------------------------------------------------------------


 

29.                                 No Waiver.  No waiver by either party of any
right herein shall be construed as a waiver of any such right in the future or
any other right in this Lease.

 

30.                                 Binding Effect.  Subject to the provisions
of Article 22, this Lease shall extend to and be binding upon and every benefit
hereof shall inure to the parties hereto, their respective heirs, executors,
administrators, successors, and assigns.

 

31.                                 Memorandum.  Lessee and Lessor shall execute
a Memorandum of this Lease in a recordable form under the laws of the State of
Nevada to give notice to third parries of the rights granted hereunder.  Either
party may record such memorandum.  Neither of the parries hereto shall or may
record this Lease.

 

32.                                 Obligation of Good Faith.  All obligations
and covenants set forth in this Lease shall be subject to an obligation of good
faith by both Lessor and Lessee in the performance or enforcement thereof.  It
is mutually understood and agreed that “Good Faith” means honesty in fact in the
conduct or transaction concerned.

 

33.                                 Sole Agreement Time of Essence.  This Lease
constitutes the sole understanding of the parties with respect to me subject
matter hereof.  All prior written or oral agreements or understandings between
the parties hereto are incorporated in and superseded by this Lease.  No
modification or alteration of the terms of this Lease shall be binding unless
such modification or alteration shall be in writing and executed subsequent to
the date hereof by Lessee and Lessor.  In the event such modification or
alteration alters the rights granted hereunder, the parties may execute an
amended Memorandum of this Lease in a recordable form sufficient under the laws
of the State of Nevada to provide notice to third parties.  Time is of the
essence of this Lease.

 

34.                                 Further Assurances.  Lessor and Lessee agree
that they shall take from time to time such actions and execute such additional
instruments as may be reasonably necessary or convenient to implement and carry
out the intent and purpose of this Lease.

 

35.                                 Authority.  Lessor hereby represents and
warrants that the Lyle F. Campbell Trust is an entity duly created and validly
existing in accordance with the laws of the State of Nevada, and that under the
Agreement of Trust, the Trustee(s) has the necessary power and authority to
lawfully authorize the execution and delivery of this Lease and the other
instruments to be executed and delivered in connection herewith and to undertake
the performance of its obligations hereunder.  This Lease, and the other
instruments to be executed and delivered in connection herewith, when executed
and delivered by Lessor, the Trustee and the Lyle F. Campbell Trust; shall
constitute valid and binding obligations of both enforceable against them in
accordance with their respective terms, and will not result in any violation of
the trust agreement or laws applicable thereto.

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Lease as of the
day and year first above written.

 

LESSOR:

LESSEE:

 

 

THE LYLE F. CAMPBELL TRUST

NEVADA PACIFIC GOLD (US), INC. A Nevada
Corporation

 

 

By

     /s/Bertha C. Johnson

 

By

/s/Joe Kajszo

 

Trustee

 

 

 Joe Kajszo, Director

 

 

 

/s/Julian E. Simpson

 

 

Julian E. Simpson

 

 

 

 

 

/s/Jean C. Simpson

 

 

Jean C. Simpson

 

 

 

State of Nevada

)

 

 

 

) ss

 

 

County of Washoe

)

 

 

 

On this 20th day of May, 2004, before me, the undersigned, a Notary Public in
and for the State aforesaid, personally appeared Bertha C. Johnson, known or
identified to me to be the Trustee of the LYLE F. CAMPBELL TRUST, and the person
authorized to and the person who did execute the foregoing instrument on behalf
of said Trust, and acknowledged to me that such Trust executed the same.

 

 

 

/s/Notary Public

 

29

--------------------------------------------------------------------------------
